14 F.3d 600NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Arthur Ray BOWLING, et al., Plaintiff-Appellees,Elizabeth W. Ridgeway, et al., Class Members-Appellants,v.PFIZER, INC., et al., Defendants-Appellees.
No. 92-3973.
United States Court of Appeals, Sixth Circuit.
Dec. 21, 1993.

Before:  RYAN and SUHRHEINRICH, Circuit Judges;  LIVELY, Senior Circuit Judge.

ORDER

1
Elizabeth W. Ridgeway, Rosemary Grunsby, and Fred Grunsby appeal the district court's order approving the settlement of this product liability class action suit.  Defendants Pfizer, Inc. and Shiley, Inc. move to dismiss, pursuant to Fed.R.App.P. 27, for lack of jurisdiction.


2
Because the appellants are unnamed class members who neglected to intervene in the proceedings below, they lack standing to pursue this appeal.   See Guthrie v. Evans, 815 F.2d 626, 627-28 (11th Cir.1987);   see also Croyden Assocs. v. Alleco, Inc., 969 F.2d 675, 678-79 (8th Cir.1992), cert. denied, 113 S.Ct. 1251 (1993);   Walker v. City of Mesquite, 858 F.2d 1071, 1073-75 (5th Cir.1988).  Therefore, the motion to dismiss this appeal is granted.